
	
		II
		110th CONGRESS
		2d Session
		S. 2632
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2008
			Mr. Bond introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure that the Sex Offender Registration and
		  Notification Act is applied retroactively.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sex Offender Registration and
			 Notification Retroactivity Correction Act of 2008.
		2.Registry
			 RequirementsSection 113 of
			 the Sex Offender Registration and Notification Act (42 U.S.C. 16913) shall
			 apply to sex offenders convicted before, on, or after the date of enactment of
			 that Act.
		3.Amendments to
			 title 18
			(a)Failure to
			 registerSection 2250(a)(2)(B) of title 18, United States Code,
			 is amended by—
				(1)inserting
			 or has traveled after travels;
				(2)inserting
			 or has entered or left, or resided in before Indian
			 country; and
				(3)by inserting
			 , after conviction of the offense by reason of which the person is a sex
			 offender as defined for the purposes of the Sex Offender Registration and
			 Notification Act after Indian country.
				(b)Continuing
			 offenseSection 2250 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					(d)Continuing
				offenseFailure to register or update a registration in violation
				of subsection (a) is a continuing offense for as long as such failure
				exists.
					.
			
